Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-23 and 27 are objected to because of the following informalities:  
Claims 18-23 and 27 should begin with “The system” instead of “The cartridge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-13, 15, 18-23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants (WO 2013/034459) in view of Moffitt (US 7,163,015).
Regarding claim 1, Egoyants teaches a system for use with apparatus for heating smokable material (abstract) to volatilize at least one component of the smokable material (5), the system comprising a cartridge (combination of 3, 4, 5, 7, 18)  comprising a housing (7) defining a chamber (4); and a heating device (3) located in the chamber (as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (page 5, lines 22-31), the heating device comprising a heating element (3) and 
Egoyants fails to disclose wherein the smokable material is bonded to the heating element by adhesive.
Moffitt teaches an electrically heated cigarette smoking system (title) wherein the smokable material (50 or, 50 and 30) is bonded to another section (60) of the system by adhesive (Col. 6, lines 63-67, and Col. 7, lines 1-13).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Egoyants, with Mottiff, by bonding the smokable material to the heating element by adhesive, to properly secure the smokable material to the heating element.


[AltContent: textbox (interface)][AltContent: arrow]
    PNG
    media_image1.png
    290
    592
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image2.png
    445
    633
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image3.png
    211
    589
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image4.png
    690
    598
    media_image4.png
    Greyscale



Regarding claim 7, Egoyants and Moffitt combined teach a system for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the system comprising a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) comprising a housing (Egoyants; 7 or 18 or combination of 7 and 18) defining a chamber (Egoyants; 4); and a heating device (Egoyants; 3) located in the chamber (Egoyants; as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (Egoyants; page 5, lines 22-31), the heating device comprising a heating element (Egoyants; 3) and smokable material arranged on the heating element (Egoyants; as shown in Fig. 1-9, 11, 19 and 20); wherein the housing has a volatilized material flow path extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; end of housing 7 and/or 18 connected to mouthpiece 6 having a flow path in the center, and flow path within smokable material inside chamber 4 as shown in Fig. 6), wherein the housing comprises a first housing part attached to a second housing part that is non-unitary with the first housing part (Egoyants; as shown in Fig. 3-9 and 19), and wherein the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above), the first housing part and the second housing part defining the hole between the first housing part and the second housing part 
Regarding claim 8, Egoyants and Moffitt combined teach the system as set forth above, wherein the housing has one or more apertures extending therethrough for permitting volatilized volatilised material to pass from the chamber out of the housing (Egoyants; aperture at the end of housing 7 and/or 18 connected to mouthpiece 8 having a flow path in the center, and aperture formed by chamber 4).
Regarding claim 9, Egoyants and Moffitt combined teach the system as set forth above, wherein all of the housing is made of non-porous material (Egoyants; based on Fig. 1-5, 8 and 9, housing 7 is a made of a non-porous material).
Regarding claim 10, Egoyants and Moffitt combined teach the system as set forth above, wherein all of the core of the housing is made of porous material for permitting volatilized material to pass from the chamber out of the housing (Egoyants; the core 20 of the insulation 18 is made of a porous material; page 20, lines 20-21).
Regarding claim 11, Egoyants and Moffitt combined teach the system as set forth above, wherein a first portion (Egoyants; insulation 18) of the housing is made of porous material for permitting volatilized material to pass from the chamber out of the housing (Egoyants; the core 20 of the insulation 18 is made of a porous material; page 20, lines 
Regarding claim 12, Egoyants and Moffitt combined teach the system as set forth above, wherein the first portion of the housing has one or more apertures extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; the first portion is porous, therefore comprising apertures; also the central opening of 18 where the smokable material 5 is placed).
Regarding claim 13, Egoyants and Moffitt combined teach the system as set forth above, wherein the second portion of the housing has one or more apertures extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; central opening of 7 or 19).
Regarding claim 15, Egoyants and Moffitt combined teach a system for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the system comprising a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) comprising a housing (Egoyants; 7 or 18 or combination of 7 and 18) defining a chamber (Egoyants; 4); and a heating device (Egoyants; 3) located in the chamber (Egoyants; as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (Egoyants; page 5, lines 22-31), the heating device comprising a heating element (Egoyants; 3) and smokable material arranged on the heating element (Egoyants; as shown in Fig. 1-9, 11, 19 and 20); wherein the housing has an air flow path (Egoyants; path formed by 14) extending therethrough for admitting 
Regarding claim 18, Egoyants and Moffitt combined teach the cartridge as set forth above, wherein the first housing part and the second housing part cooperate so as to define the chamber (Egoyants; as shown in Fig. 3-9 and 19).
Regarding claim 20, Egoyants teaches the cartridge as set forth above, wherein all of the core of the housing is made of porous material for admitting air into the chamber from an exterior of the housing (Egoyants; the core 20 of the insulation 18 is made of a porous material; page 20, lines 20-21).
Regarding claim 21, Egoyants and Moffitt combined teach the cartridge as set forth above, wherein a first portion (Egoyants; insulation 18) of the housing is made of 
Regarding claim 22, Egoyants and Moffitt combined teach the cartridge as set forth above, wherein the first portion of the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above).
Regarding claim 23, Egoyants and Moffitt combined teach the cartridge as set forth above, wherein the second portion of the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above).
Regarding claim 27, Egoyants and Moffitt combined teach the cartridge as set forth above, wherein the smokable material comprises tobacco (Egoyants; page 5, line 33).
Regarding claim 31, Egoyants and Moffitt combined teach the system as set forth above, wherein the cartridge cooperates with the interface of the assembly (Egoyants; as shown in Fig. 2-6 above).
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Applicant respectfully .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2021


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761